Case 9:20-cv-80353-DMM Document 4 Entered on FLSD Docket 03/03/2020 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  PALM BEACH DIVISION

                                          Case No. 20-CV-80353

  ROSEMARIE MALFATONE,

          Plaintiff,
  v.

  DOLLAR TREE STORES, INC.,

        Defendant.
  ___________________________________/

                  DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

          Defendant Dollar Tree Stores, Inc. (“Dollar Tree”) hereby files its Answer and Affirmative

  Defenses, stating as follows:

       1. Defendant admits the nature of the action; Defendant denies the Plaintiff is entitled to relief.

       2. Defendant is without knowledge regarding the allegations in paragraph 2; therefore, the

          allegations are denied.

       3. Defendant admits the allegations in paragraph 3.

       4. Defendant is without knowledge regarding the allegations in paragraph 5; therefore, the

          allegations are denied.

       5. Defendant admits that it operated the store on the premises located at 4601 NW 199 Street,

          Miami Gardens, FL 33055. Defendant denies all the remaining allegations.

       6. Defendant denies the allegations in paragraph 6.

       7. Defendant denies the allegations in paragraph 7.

       8. Defendant denies the allegations in paragraph 8.

       9. Defendant denies the allegations in paragraph 9.


                                           Almazan Law
                            7901 Ludlam Road | Suite 100 | Miami, FL 33143
                                          305.665.6681
Case 9:20-cv-80353-DMM Document 4 Entered on FLSD Docket 03/03/2020 Page 2 of 4



     10. Defendant denies the allegations in paragraph 10.

     11. Defendant denies the allegations in paragraph 11.

     12. Defendant denies the allegations in paragraph 12.

     13. Defendant denies the allegations in paragraph 13.

     14. Defendant denies the allegations in paragraph 14.

     15. Defendant denies the allegations in paragraph 15.

     16. Defendant denies the allegations in paragraph 16.

         As to the Plaintiff’s WHEREFORE clause, the Defendant denies that the Plaintiff is

  entitled to relief demanded.

         WHEREFORE, Defendant, DOLLAR TREE STORES, INC., respectfully requests that

  this Honorable Court dismiss Plaintiff’s Complaint with prejudice as it fails to state a cause of

  action for which relief can be granted, and requests that this Court grant any other relief it deems

  just and proper.

                                   AFFIRMATIVE DEFENSES

     1. As the first affirmative defense, the Defendant alleges that, at all material times, the

         Plaintiff conducted herself in a careless and negligent manner, including but not limited to

         the failure to exercise reasonable care for her own safety by failing to observe her

         surroundings or appreciate an open and obvious condition, which was a contributing and/or

         the sole legal proximate cause of the injuries and damages complained of. Accordingly,

         Plaintiff is barred from recovery against the Defendant, or in the alternative, the damages

         for recovery should be reduced by the doctrine of comparative negligence.

     2. As the second affirmative defense, the Defendant alleges that the Plaintiff’s injuries were

         preexisting and unrelated to those within the alleged accident. Therefore, Defendant cannot


                                          Almazan Law
                           7901 Ludlam Road | Suite 100 | Miami, FL 33143
                                         305.665.6681
Case 9:20-cv-80353-DMM Document 4 Entered on FLSD Docket 03/03/2020 Page 3 of 4



       be held liable for such injuries, as they would have been inevitably worsened.

       Alternatively, if the Plaintiff was injured on the subject property, liability extends only to

       the aggravation of the pre-existing conditions.

    3. As the third affirmative defense, the Defendant alleges that at all material times, the alleged

       accident occurred above and beyond the foresight of reasonably prudent persons and was

       caused by actions and/or omissions of third persons and/or conditions beyond the control

       of the Defendant. Therefore, the Plaintiff is barred from recovery against the Defendant.

    4. As the fourth affirmative defense, the Defendant demands a set-off for any and all collateral

       sources paid or payable to the Plaintiff as a result of the subject matter.

    5. As the fifth affirmative defense, the Defendant alleges that the Plaintiff failed to mitigate

       her damages or otherwise use ordinary and reasonable care. Accordingly, Plaintiff is not

       entitled to recover any damages, which could have been avoided using reasonable care.

    6. As the sixth affirmative defense, the Defendant alleges that it had no additional obligation

       to warn the Plaintiff of any condition or defect complained of herein since all conditions

       complained over were open and obvious.

    7. As the seventh affirmative defense, the Defendant alleges that any damages alleged by

       Plaintiff were the result of intervening or superseding events, factors, occurrences or

       condition, which were in no way caused by the Defendant.

    8. As the eighth affirmative defense, the Defendant reserves the right to place non-parties on

       the verdict form at trial as joint tortfeasors whose fault caused or contributed to the subject

       incident and/or the damages allegedly sustained by the Plaintiff, pursuant to Nash v. Wells

       Fargo Guard Services, Inc., 678 So. 2d 1262 (Fla. 1996); see also Fabre v. Marin, 623 So.

       2d 1182 (Fla. 1993) and Fla. Stat. 768.81.


                                        Almazan Law
                         7901 Ludlam Road | Suite 100 | Miami, FL 33143
                                       305.665.6681
Case 9:20-cv-80353-DMM Document 4 Entered on FLSD Docket 03/03/2020 Page 4 of 4



         The Defendant reserves the right to amend, modify, or supplement these affirmative

  defenses as new information becomes available during discovery.

                                    DEMAND FOR JURY TRIAL

         Defendant demands a trial by jury.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 3rd day of March 2020, I electronically filed the

  foregoing document with the Clerk of Court using CM/ECF. I also certify the foregoing document

  is being served this day on all counsel of record or pro se parties identified in the matter specified,

  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronic Notices

  of Electronic Filing.

                                                 ALMAZAN LAW
                                                 Counsel for Defendant Dollar Tree Stores
                                                 7901 Ludlam Road, Suite 100
                                                 Miami, Florida 33143
                                                 Telephone: (305) 665-6681
                                                 Facsimile:    (305) 665-6684
                                                 Service:      efile@almazanlaw.com

                                                 /s/ JOHANNA CASTELLON VEGA
                                                 ALEXANDER P. ALMAZAN, ESQ.
                                                 Florida Bar No.: 159166
                                                 aalmazan@almazanlaw.com
                                                 JOHANNA CASTELLON-VEGA, ESQ.
                                                 Florida Bar No.: 58345
                                                 jvega@almazanlaw.com
                                                 DANIEL A. ESPINOSA, ESQ.
                                                 Florida bar No.: 81686
                                                 despinosa@almazanlaw.com




                                          Almazan Law
                           7901 Ludlam Road | Suite 100 | Miami, FL 33143
                                         305.665.6681
